DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 9/7/21 including claims 1-64, out of which, claims 7, 11, 14-18, 20-21, 24, 29-51, 53-62 and 64 have been cancelled. Pending claims are 1-6,8-10,12-13,19,22-23,25-28, 52 and 63
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/21 and 10/4/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-6,8-10,12-13,19,22-23,25-28, 52 and 63 are allowed.

As recited by claims 1 and 52;
receiving a preset indication signaling transmitted by a base station before blind-detection of  a paging signal or PDCCH, wherein the preset indication signaling is configured to indicate whether it is needed for a user equipment (UE) to perform a radio resource management (RRM) measurement; performing the RRM measurement when the preset indication signaling indicates that it is needed for the UE to perform the RRM measurement.
As recited by claims 22 and 63;
transmitting a preset indication signaling to a user equipment (UE) before blind-detection of  a paging signal or PDCCH,; wherein the preset indication signaling is configured to indicate whether the UE" is to perform a radio resource management (RRM) measurement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
XU et al (US 20180041993) discloses Communication control method and device are provided.  The 
method includes: determining M parts of resources for transmitting a control area in N parts of resources, wherein 
the N parts of resources are acquired by dividing, in a frequency domain, frequency resources of symbols for transmitting the control area in a s-TTI, M and N are integers, 1.ltoreq.M .ltoreq.N; and transmitting a PDCCH to a terminal through the control area.  The method and device may realize communication control of the network to the terminal more flexibly and with less average resource overhead in the s-TTI technology. Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar, can be reached at telephone number 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647